Citation Nr: 9932706	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including on the basis of exposure to 
ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945 and from April 1948 to November 1963.  He died on 
January [redacted], 1998.  The appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1998, at the age 
of 79 as a result of pneumonia due to or as a consequence of 
chronic myelomacrocytic leukemia. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities. 

3.  The veteran did not participate in onsite testing 
involving the atmospheric detonation of a nuclear device, and 
he was not in service during the occupation of Hiroshima and 
Nagasaki for the period August 6, 1945 through July 1, 1946. 

4.  There is no competent medical evidence of a nexus between 
the veteran's fatal pneumonia due to chronic myelomacrocytic 
leukemia and his periods of military service, including his 
service in Japan beginning in November 1948 and any claimed 
exposure to ionizing radiation during service. 

5.  At the time of the veteran's death in January 1998, he 
was not in receipt of, and was not entitled to receive, a 
permanent and total service-connected disability, and there 
is no evidence that he died as a result of a service-
connected disability. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, including on the basis of exposure to 
ionizing radiation, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (1999).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100-
321, the Radiation- Exposed Veterans Compensation Act of 
1988, amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 
1112(c) (West 1991)) and elevated the regulatory criteria now 
found at 38 C.F.R. § 3.309(d) (1998) to a statutory 
presumption of service connection.  

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that service connection for disabilities 
claimed to be due to ionizing radiation exposure during 
service can be accomplished in three ways.  First, there are 
15 types of cancer which will be presumptively service 
connected by statute.  38 U.S.C.A. § 1112(c)(2)(A)-(O) (West 
1991); 38 C.F.R. § 3.309(d) (1999).  However, the veteran 
must be a radiation-exposed veteran to warrant this 
presumption.  A radiation-exposed veteran is one who 
participated in a "radiation-risk activity."  38 C.F.R. 
§ 3.309(d)(3)(i) (1999).  A "radiation-risk activity" means 
the onsite participation in a test involving the atmospheric 
detonation of a nuclear device, or the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.   Second, 38 C.F.R. § 3.311(b)(2) (1999) provides a 
list of diseases which will be service connected provided 
that certain conditions specified therein and pertaining to 
radiation exposure, are met.  Under 38 C.F.R. § 
3.311(a)(4)(i) and (ii) (1999), the veteran is not required 
to produce evidence substantiating in-service radiation 
exposure if information in the service records is consistent 
with the claim of in-service exposure and if presence or 
absence at the site of radiation exposure is not established 
by service records, presence at the site will be conceded.  
Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Layno, 6 Vet. App. at 469.  The truthfulness of 
evidence for the purpose of determining whether the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded will be 
presumed, as required by Robinette v. Brown, 8 Vet. App. 69, 
77 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, supra.

The appellant contends that the veteran was exposed to 
radiation during his tour of duty in Hiroshima and Nagasaki 
during the occupation of Japan, and that his exposure to the 
radiation after the nuclear attack could have caused his 
leukemia.  
He died in January 1998 at the age of 79.  The immediate 
cause of death listed was pneumonia.  The contributing or 
underlying cause was listed on the death certificate as 
chronic myelomacrocytic leukemia.  

Service connection was not established during the veteran's 
lifetime for any disabilities.  The evidence of record 
includes service medical records and the appellant's hearing 
testimony.  Service medical records reflect no complaints, 
findings, or diagnosis of leukemia or pneumonia during the 
veteran's active service from August 1940 to October 1945 or 
from April 1948 to November 1963.  Chronic myelomacrocytic 
leukemia was diagnosed in 1997, many years after the 
veteran's retirement from service.

Lacking in this appellant's case is competent medical 
evidence of a nexus or link between the primary cause of the 
veteran's death from pneumonia due to leukemia and the 
veteran's periods of military service, including the claimed 
exposure to radiation during service.  It is not contended or 
shown that pneumonia or leukemia was present in service, nor 
is there evidence of continuity of symptomatology during the 
post-service years.  Savage, supra.   

With regard to the appellant's contention and hearing 
testimony asserting her belief that the veteran was exposed 
to radiation during his tour of duty in Hiroshima and 
Nagasaki during the occupation of Japan, the record reflects 
that the veteran was not in service during the occupation of 
Hiroshima and Nagasaki for the period August 6, 1945 through 
July 1, 1946.  An April 1999 letter from the Defense Threat 
Reduction Agency states that the historical records reveal 
that the veteran was assigned to the 8th Maintenance 
Squadron, Fukuoka, Kyushu, Japan, beginning on November 12, 
1948.  Although leukemia is one of the 15 types of cancer 
warranting presumptive service connection under 38 U.S.C.A. § 
1112(c)(2)(A) (West 1991) and 38 C.F.R. § 3.309(d)(2)(i) 
(1999), there is no evidence to establish that the veteran is 
a "radiation-exposed" veteran.

With regard to the second avenue of establishing a claim 
based on exposure to ionizing radiation, the Board 
acknowledges the appellant's belief that the veteran could 
have been exposed to a radiation post nuclear attack which 
could have caused his leukemia.  However, there is no 
evidence of record to demonstrate that the veteran 
participated onsite in a test involving the atmospheric 
detonation of a nuclear device.  
As to the third avenue of establishing a claim by showing 
that the disease was incurred in or aggravated by exposure to 
ionizing radiation during service, there is no competent 
medical evidence of a nexus between the veteran's fatal 
pneumonia or chronic myelomacrocytic leukemia and his periods 
of military service, including his service in Japan beginning 
in November 1948, and including claimed exposure to ionizing 
radiation during service. 

With respect to the appellant's assertion of etiology, a lay 
person is competent to describe symptoms observed, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  A lay person is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing certain identified 
symptoms.  Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  If 
the only evidence on a medical issue is the testimony of a 
lay person, the claimant does not meet the burden imposed by 
38 U.S.C. section 5107(a) and does not have a well-grounded 
claim.  See Grottveit, 5 Vet. App. at 93.  Unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form the basis of a well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Because there is no competent medical evidence of a nexus 
between the primary or contributory cause of death and the 
veteran's period of military service, including the claimed 
exposure to radiation during service, the Board finds that 
the appellant's claim is not well grounded and must, 
therefore, be denied.  38 U.S.C.A. § 5107(a).  

The appellant's representative at her hearing before the 
Board asked that the Defense Threat Reduction Agency be 
requested to investigate whether any of the veteran's 
assigned units were exposed to radiation or radiation-related 
accidents because, according to the appellant, the veteran 
had worked in secret affairs and was unable to disclose 
information about his mission.  In the absence of any 
indication, however, that the veteran was actually exposed to 
radiation while serving with the 8th Maintenance Squadron in 
Japan or otherwise in service, further research is not 
warranted, particularly without any medical opinion linking 
the cause of the veteran's death to radiation exposure.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death, including on the basis of exposure to 
ionizing radiation, having been found to be not well 
grounded, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

